Citation Nr: 0707770	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for bilateral sensorineural hearing loss and 
tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge in October 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty military service or within one year 
after leaving military service; and a current hearing loss 
disability has not been etiologically related to service by 
competent medical evidence.

2.  Tinnitus was not manifested during the veteran's active 
duty military service or within one year after leaving 
military service; and a current tinnitus disability has not 
been etiologically related to service by competent medical 
evidence.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Tinnitus was not incurred in or aggravated by active duty 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

In October 2003, VA received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In October 2003 and prior to the initial 
unfavorable decision, the veteran was informed of the 
requirements of VCAA and VA's duty to assist him with the 
claim.  

This notice discussed the information and evidence necessary 
to substantiate the claim for entitlement to service 
connection.  The veteran was also advised of VA's 
responsibility to obtain certain information and evidence on 
his behalf, and his responsibility to obtain and submit 
certain information and evidence on his own behalf, including 
additional medical records and other information to support 
the claim.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations and thus will address the merits of this 
claim.  Any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Hearing loss and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  In addition, certain chronic diseases, including 
other organic diseases of the nervous system, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006).
In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2006). 

The veteran avers that he experienced acoustic trauma from 
naval guns used in gunnery exercises during active duty 
military service.  His service personnel records indicate 
that his military occupational specialty in service was a 
seaman.

During his October 2006 travel board hearing, the veteran 
provided testimony that he was stationed at the #2 turret 
behind a 16-inch Howitzer.  He stated that the blasts during 
gunnery exercises were excessively loud and that he was not 
given ear protection while performing his duties.  He 
repeatedly sought medical attention for bleeding ears, 
deafness, and ringing following every gunnery exercise and 
was given cotton and aspirin and told it would go away.  He 
also submitted copied pages from a diary he kept while aboard 
ship.

Based upon a review of the cumulative evidence of record, the 
Board finds that service connection is not warranted for 
either hearing loss or tinnitus, on a direct basis, because 
neither of these current disabilities was shown to have 
manifested in service; nor does competent medical evidence 
indicate that an etiological relationship exists between them 
and the veteran's military service. 

In this regard, the Board observes that service medical 
records do not reflect that the veteran experienced any loss 
of hearing or tinnitus symptoms, or that he sustained any ear 
trauma in service.  Ship medical records, obtained from the 
USS Iowa, reflect no complaints, diagnoses, or treatment for 
difficulty hearing, tinnitus, or problems with ear bleeding.  
On the May 1958 separation examination, the veteran whispered 
voice tests were normal, with 15/15 bilaterally.  In 
addition, the pages from the veteran's diary merely reflect 
some of his daily activities and locations on the ship.  
There is no notation of ear pain, ringing, or deafness; or 
any mention of visiting sick call for bleeding ears and other 
ear problems.
The veteran submitted two opinions from private physicians, 
R.K., M.D. and D. L., M.D.; September 2003 audiogram results 
from the Newport Audiology Center, and several lay statements 
in support of his claim. 

The September 2001 opinion of R.K., M.D. stated that the 
veteran suffered damage to his ear from military service and 
that the veteran's right ear is scarred.  The November 2003 
opinion of D. L., M.D. indicates that the gun blasts in 
service caused the veteran's decreased hearing.  

Although these two opinions seem to be competent medical 
evidence linking the veteran's bilateral hearing loss to 
service, they are based on the history personally provided by 
the veteran.  Neither physician indicated that they reviewed 
the veteran's service medical records, which are significant 
in that they provide an objective reference as to the actual 
medical treatment received in service or lack thereof, and to 
the general state of the veteran's health coincident to the 
time of the alleged ear trauma.  The Court has determined 
that history which the veteran provides does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the probative value of 
these doctors' statements is greatly reduced by the fact that 
they are not shown to have been based upon a review of the 
claims file or other detailed medical history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

In addition, the September 2001 opinion is written on what 
appears to be a page from a prescription pad; and in light of 
the recent case, Howell v. Nicholson, is neither competent 
nor probative medical evidence that can be considered in a 
determination of the issue on appeal.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006) (finding that where a 
physician's opinion was nothing more than a handwritten note 
on a blank form used for prescriptions, and was unenhanced by 
any medical comment medical examiner; it did not constitute 
competent medical evidence).  The November 2003 opinion of D. 
L., M.D. mentions that an examination was performed, however 
the physician did not include any clinical records from such 
examination to support his opinion.  Thus, the Board has no 
way to determine what evidence he based his conclusions upon 
and the probative value of his nexus opinion is lessened even 
further. 
The Board notes also that the September 2003 private 
audiogram report does not provide a medical nexus opinion on 
the etiology of the veteran's hearing loss, and merely 
reflects the veteran's hearing ability in September 2003.  
The audiogram reflects that the veteran had noise exposure 
from hunting, although he used ear plugs.  

The veteran underwent a VA examination in December 2003 where 
he reported a past history of bilateral progressive hearing 
loss and a 40- year history of constant bilateral tinnitus.  
The otologic examination was unremarkable, but revealed that 
the veteran indeed had bilateral sensorineural high frequency 
hearing loss.  There was no acoustic notch present in either 
ear.  After a complete review of the veteran's claims folder, 
the examiner opined that it was less likely that the 
veteran's hearing loss was incurred as a result of his 
military service.  The physician noted that his opinion was 
primarily based upon his review of the service medical 
records showing a lack of treatment for hearing loss or 
tinnitus in the service medical records and the apparently 
normal hearing at separation from service.  He concluded that 
the hearing loss and tinnitus occurred after service.

The Board finds the opinion of the VA examiner to be more 
probative than the two private physicians' opinions because 
the VA examiner had the opportunity to review the veteran's 
objective medical history as recorded in the service medical 
records, and the nexus opinion was not based solely upon the 
uncorroborated medical history provided by the veteran.  As 
there is no evidence of a hearing loss or tinnitus disability 
in service; and no competent medical evidence linking such 
current disabilities to active duty military service, the 
Board finds that the veteran is not entitled to service 
connection for hearing loss and tinnitus on a direct basis.

The Board also finds that service connection is not warranted 
on a presumptive basis either.  As noted, certain chronic 
diseases, including other organic diseases of the nervous 
system, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this 
case however, the first evidence of a diagnosis and treatment 
for bilateral hearing loss and tinnitus is not until 
September 2001, some 43 years after separation from service.  
These manifestations are too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
Thus, as these disabilities did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006).  

The veteran's wife, current employer, and friends have 
submitted statements that the veteran has longed correlated 
his bilateral hearing loss and tinnitus with his noise 
exposure during military service.  Also, two friends have 
attested to their personal knowledge that the veteran 
displayed difficulty with his hearing as early as 1957 and 
1959, both during and immediately following separation from 
service.  

The Board finds that these statements; while attesting to 
their observation of the veteran's overt hearing loss are 
less probative, because as lay persons they are not competent 
to render a medical diagnosis or an opinion concerning 
medical causation or etiology of such hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (although 
an appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required).  Furthermore, the Board finds the 
objective evidence as reflected by: service medical records 
which show no treatment or diagnosis of a hearing loss or 
tinnitus disorder; a lack of post-service medical treatment 
for over four decades; and the expert opinion of the VA 
physician to be more probative in determining whether service 
connection is warranted.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus record, either under a theory of 
direct or presumptive service connection, have not been met.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


